Warner, Judge.
This was a proceeding instituted to remove an intruder, under the provisions of the 4000th section of the code. The defendant filed a counter-affidavit, and upon the issue thus formed the case came on for trial in the Superior Court. The j ury found a verdict for the defendant. A motion was made for a new trial, on several grounds, which was overruled by the Court, and the defendant excepted.
Erom the facts disclosed by the record, there was no error in overruling the motion for a new trial in this case. The defendant claimed the possession of the premises, in good faith, under a legal right, as shown by his deed to the same. If the manner of his entry thereon was illegal, under that legal claim of right, made in good faith to the possession of the land, the plaintiff’s remedy was by a proceeding for “ forcible entry and detainer,” or by an action of trespass to recover damages for the alleged illegal acts on the part of the defendant. But he could not be removed as an intruder under the provisions of the Code: McHan vs. Stansell, 39th Georgia Reports, 197.
Let the judgment of the Court below be affirmed.